DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 29 November 2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2007/0220415, published 20 September 2007, hereafter Cheng) and further in view of Jain et al. (US 10210142, patented 19 February 2019, hereafter Jain).
As per independent claim 1, Cheng discloses a method of linking and composing worksheets, the method comprising:
receiving a request to create a referencing worksheet linked from a data source worksheet, wherein the data source worksheet is a presentation of a data set from a database (paragraph 0066: Here, a master library is a data source for importing contents into a created referencing worksheet)
retrieving data source worksheet metadata using a reference to the data source worksheet metadata in the request (Figure 11; paragraph 0091: Here, metadata, including the name of the table and name of the column, is used to data incorporated from the master library)
creating, using the data source worksheet metadata, the referencing worksheet presenting at least a subset of the data set presented by the data source worksheet, wherein creating the referencing worksheet comprises:
	generating a database query using the data source worksheet metadata and referencing worksheet metadata received in the request (paragraph 0091: Here, a linkage is created between each cell and the cell in the original worksheet. Each of 
	issuing the database query to the database (paragraph 0096).
Cheng fails to specifically disclose receiving data by a linking module computing system from a client computing system and issuing by the linking module a query. However, Jain, which is analogous to the claimed invention because it is directed toward filling a document using remote document fragments, discloses receiving data by a linking module computing system from a client computing system and issuing by the linking module a query (column 11, line 60- column 12, line 39). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jain with Cheng, with a reasonable expectation of success, as it would have enabled a user to link and bind remote contents to a local document. This would have allowed for incorporating external contents across a plurality of documents. This would have allowed for sharing assets across different documents.
As per dependent claim 2, Cheng discloses wherein the creating the referencing worksheet further comprises:
receiving, in response to the database query, the subset of the data set from the database (paragraphs 0091, 0096, and 0105)
presenting, in the graphical user interface, the subset of the data set from the database including organizing the subset of the data set based on the referencing worksheet metadata (paragraphs 0091, 0096, and 0105)
Cheng fails to specifically disclose wherein the GUI is an internet application. However, Jain discloses wherein the GUI is an internet application (Figure 7; column 22, line 47-64). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jain with Cheng, with a reasonable expectation of success, as it would have enabled a user to create linkage to external contents. This would have allowed for sharing assets across different documents.
As per dependent claim 3, Cheng discloses: 
wherein the data source worksheet metadata excludes from presentation a particular column of the data set (paragraph 0016: Here, a five column table is identified for inclusion but only four of the columns are displayed)
wherein receiving the request to create the referencing worksheet linked from the data source worksheet comprises:
	presenting a group of columns of the data set that excludes the particular column (paragraph 0016)
	receiving, from a user, a selection from the group of columns (paragraphs 0016 and 0087)
As per dependent claim 4, Cheng discloses wherein the request comprises an identifier of a version of the data source worksheet metadata (Figure 9; paragraphs 0018 and 0101).
Cheng fails to specifically disclose wherein the database is within a cloud-based data warehouse that is spate from the linking module computing system. However, Jain discloses wherein the database is within a data warehouse that is spate from the linking module computing system (column 6, line 56- column 7, line 15; column 25, line 63- column 26, line 6). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Jain with Cheng, with a reasonable expectation of success, as it would have enabled a user to create linkage to external contents. This would have allowed for sharing assets across different documents.
Additionally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to have combined a cloud-based data warehouse is one type of remote data storage. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Cheng-Jain, with a reasonable expectation of success, as it would have enabled a user to access contents in a cloud-based storage. This would have allowed the user to access contents stored in a remote shared location.
As per dependent claim 5, Cheng discloses wherein receiving the request to create the referencing worksheet linked from the data source worksheet comprises:
determining that a first user has pending changes to an original referencing worksheet after a second user has committed changes to the original referencing worksheet (paragraph 0018 and 0091-0092)
generating the request to create a referencing worksheet linked from the data source worksheet, wherein the referencing worksheet metadata is a clone of the original referencing worksheet metadata, and wherein the identifier of the data source worksheet identifies the data source worksheet linked by the original referencing worksheet (paragraph 0018 and 0091-0092)
wherein the method of claim 1 further comprises applying the pending changes made by the first user to the referencing worksheet (paragraph 0018 and 0091-0092)
As per dependent claim 6, Cheng discloses wherein the referencing worksheet metadata comprises an identifier of at least one column presented in the data source worksheet (Figure 9; paragraphs 0086-0087).
As per dependent claim 7, Cheng discloses wherein the referencing worksheet metadata comprises an identifier of additional data source worksheet metadata for an additional data source worksheet (paragraph 0071).
With respect to claims 8-14, the applicant discloses the limitations substantially similar to those in claims 1-7, respectively. Claims 8-14 are similarly rejected.
With respect to claims 15-20, the applicant discloses the limitations substantially similar to those in claims 1-6, respectively. Claims 15-20 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng and Jain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144